                 2:18-cv-02555-BHH                Date Filed 05/30/19        Entry Number 26            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


  Nelson Leon Bruce, Estate of Nelson Leon Bruce
                            Plaintiff
                               v.                                           Civil Action No.       2:18-cv-02555-BHH
Wilmington Savings Fund Society, FSB, Trustee
of Stanwich Mortgage Loan Trust C; J. Stanley                          )
Claypoole, Title Company; Carrington Mortgage                          )
Services, LLC; Bank of America, N.A.; Bank of                          )
America Corporation; Mortgage Electronic                               )
Registration System, MERS; Government                                  )
National Mortgage Association, Ginnie Mae;                             )
Albertelli Law; Dorchester County Register of
Deeds; South Carolina Secretary of State;
Unknown Does 1-12,000,
                           Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: The Report and Recommendation of Magistrate Judge Marchant is AFFIRMED, and the complaint is
DISMISSED without prejudice and without issuance and service of process..


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

Odecided by the Honorable Bruce Howe Hendricks, United States District Judge


Date: May30, 2019                                                          CLERK OF COURT


                                                                                             s/John P. Bryan, Jr.
                                                                                        Signature of Clerk or Deputy Clerk
